     Case 2:18-cv-01969-JAM-DB Document 46 Filed 05/12/20 Page 1 of 1

 1                                     UNITED STATES DISTRICT COURT

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    GILROY E. JOHNSON,                                  No. 2:18-cv-1969 JAM DB P
 5                        Plaintiff,
 6            v.                                          ORDER
 7    LEE KELLEY,
 8                        Defendant.
 9

10           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

11   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

12   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

13           On March 13, 2020, the magistrate judge filed findings and recommendations herein

14   which were served on all parties and which contained notice to all parties that any objections to

15   the findings and recommendations were to be filed within fourteen days. Neither party has filed

16   objections to the findings and recommendations.

17           The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20           1. The findings and recommendations filed March 13, 2020 (ECF No. 45) are adopted in

21   full;

22           2. Defendant’s motion for summary judgment (ECF No. 39) is granted.

23
     DATED: May 11, 2020
24
                                                     /s/ John A. Mendez____________                _____
25

26                                                   UNITED STATES DISTRICT COURT JUDGE

27

28
                                                          1
